Hill, C. J.
An. affidavit of illegality was filed to tlie levy of an execution issued on a judgment rendered on a bond for tlie dissolution of a garnishment, on the alleged ground that the summons of garnishment was issued by the clerk of the superior court, who was not authorized to issue summons of garnishment. The recitals contained in the bill of exceptions show that tlie affidavit for garnishment was made before a justice of the peace, and the summons of, garnishment was duly issued by him, and the garnishment proceedings were in all respects regular, and these admissions in the bill of exceptions are corroborated by the Teeord of the garnishment proceedings, specified as a part of the record and transmitted to this court. The judgment dismissing the affidavit of illegality is affirmed. Judgment affirmed.